DETAILED ACTION
This action is responsive to the following communications: Applicant’s Response filed on May 25, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2021/0125265 A1 (published on April 29, 2021). 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.

Claims 1-20 are pending in this case. Claims 1-20 were amended. Claims 1, 8, and 15 are the independent claims. Claims 1-20 are rejected.

Drawings




The objections to the drawings are withdrawn in view of the Applicant’s amendments to paragraph 0071 and 0074 of the Specification.  

Specification
The objections to the disclosure, including those directed to improper trademark usage, are withdrawn in view of the amendments to the Specification.  

Claim Objections
The objections to claims 6, 13, and 20 are withdrawn in view of the amendments.

Claims 1, 16, 18, and 20 are newly objected to because of the following informalities:  
The first limitation recites, “…an online ticket exchange platforms…” This should recite “…an online ticket exchange platform…”
Claims 16, 18, and 20 recite “…wherein the instructions cause a computer to perform…” It is presumed that this is the same computer of independent claim 15, and should therefore recite “…wherein the instructions cause the computer to perform…” (see claim 19).
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

	Although independent claim 1 was amended to remove the language reciting “the listing of the ticket on the secondary market to be simultaneous with the listing of the ticket on the primary market,” on the primary market, automatically handling removing of the listing of the ticket from the primary market.” In other words, this clearly indicates that “the ticket” still appears on both the primary and secondary markets at the same time.

	As noted in the previous Office Action, and discussed during the interview held on May 20, 2021, this language fails the enablement requirement because, by definition, it is not possible for a ticket to be simultaneously listed on a primary market and a secondary market, because the definitions of each market preclude such listings. 
The primary ticket market is the original retailer of tickets to an event…The secondary ticket market is where tickets, originally purchased from the primary ticket market, are resold. The only exception is when artists purposely keep tickets from being sold on the primary ticket market, so they can sell them directly on the secondary ticket market for more money. 
“The History of the Secondary Ticket Market,” www.clickitticket.com, April 30, 2019 (emphasis added). 
	In other words, the inventory of the secondary market entirely consists of tickets previously purchased from the primary market, and therefore are no longer listed on the primary market, or those tickets that were never made available on the primary market. Therefore, while the same ticket may appear on the primary market or the secondary market at different times—such as appearing in the secondary market after being sold from the primary market—the same ticket cannot appear in both markets simultaneously, as required by the claims.

	First, this is not a representation of the Figures in question. What the figures appear to describe is the seller providing sales offers to a set of tickets within a single market (almost certainly the secondary market because the seller, “Adam,” only has two tickets), the first listing to any potential buyer, and the second listing to a specific connection. However, the claims recite “the ticket”—in other words, the same ticket.
	Accordingly, independent claim 1 fails to comply with the enablement requirement. 

	With respect to independent claims 8 and 15, Applicants amended the claims to recite at the end of the second substantive limitation “the listing of the ticket on the secondary market at least partially overlap with the listing of the ticket on the primary market.” While the word “simultaneous” was removed from the claim, this language still fails the enabling requirement because, by definition, it is not possible for a ticket to be simultaneously listed on a primary market and a secondary market, even only to a partial overlap, because the definitions of each market preclude such listings. 
The primary ticket market is the original retailer of tickets to an event…The secondary ticket market is where tickets, originally purchased from the primary ticket market, are resold. The only exception is when artists purposely keep tickets from being sold on the primary ticket market, so they can sell them directly on the secondary ticket market for more money. 
“The History of the Secondary Ticket Market,” www.clickitticket.com, April 30, 2019 (emphasis added). 

	Additionally, independent claims 8 and 15 were not amended to include the newly added language of independent claim 1 (“the listing of the ticket on the secondary market is displayed until a predetermined time has elapsed after at least one ticket has been selected from the primary market”). This may be an oversight, as Applicant argues that all of the independent claims were so amended. See Response, page 11 (“Independent claims 1, 8, and 15 have been amended to recite…”). But, as indicated above, this language along fails to cure the underlying deficiency. 
	Accordingly, independent claims 8 and 15 fail to comply with the enablement requirement. 

	For the purposes of examination, the independent claims will be interpreted as permitting a seller to participate in the primary and secondary markets simultaneously, albeit with different ticket inventories in each market.
	To overcome this rejection, the Examiner recommends removing the entire clause, or otherwise amending the claim so that it describes the primary and secondary markets as they exist, with different ticket inventories in each market.
 
	Dependent claims 2-7, 9-14, and 16-20 are rejected solely due to dependence from a rejected parent claim.

Claims 1-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Independent claim 1 was amended to recite “the listing of the ticket on the secondary market is displayed until a predetermined time has elapsed after at least one ticket has been selected from the primary market.” The test for written description is whether the specification describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. (see also, MPEP 2163(I)).
	
	Claim 1 still recites that the ticket is listed on a primary market, and the improved user interface includes controls to facilitate listing the ticket on a secondary market. That is the crux of the issue—the ticket being listed on the primary market and the secondary market. This is further evident based on dependent claim 2, which recites “further comprising based on a determination that a user of the online ticket exchange platform has entered intoPage 4 of 13Serial No. 16/661,640 an agreement to purchase the ticket on the primary market, automatically handling removing of the listing of the ticket from the primary market.” In other words, this clearly indicates that “the ticket” still appears on both the primary and secondary markets at the same time.
	Accordingly, independent claim 1 fail to comply with the written description requirement. 

independent claims 8 and 15 now recite at the end of the second substantive limitation “the listing of the ticket on the secondary market at least partially overlap with the listing of the ticket on the primary market.” However, this language fails the written description requirement because, by definition, it is not possible for a ticket to be simultaneously listed on a primary market and a secondary market, because the definitions of each market preclude such listings. 
	However, as described above, a ticket cannot appear simultaneously in both the primary and secondary markets by definition. Therefore, the specification cannot be held to show that the inventors had possession of the claimed invention at the time of filing.
	Accordingly, independent claims 8 and 15 fail to comply with the written description requirement. 

	For the purposes of examination, the claims will be interpreted as permitting a seller to participate in the primary and secondary markets simultaneously, albeit with different ticket inventories in each market.
	To overcome this rejection, the Examiner recommends removing the entire clause, or otherwise amending the claim so that it describes the primary and secondary markets as they exist.

	Dependent claims 2-7, 9-14, and 16-20 are rejected solely due to dependence from a rejected parent claim.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the enablement and written description requirements, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

The previous rejections of claims 4, 5, 11-13, and 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to independent claim 1, the last limitation recites “…charging the seller the second fee…” Earlier amendments to claim 1 eliminated the second fee, thus eliminating the antecedent basis for “the second fee.”
	Accordingly, independent claim 1 is rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	When amending claim 1 to overcome this rejection, the Examiner cautions the Applicant to review the language of dependent claims 3-5, which introduce a second fee in the secondary market, to ensure that new antecedent basis or indefiniteness issues are not introduced.

	With respect to independent claim 8, the last limitation recites “…charging the seller the second listing fee…” Earlier amendments to claim 8 eliminated the second listing fee, thus eliminating the antecedent basis for “the second listing fee.”
	Accordingly, independent claim 8 is rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	When amending claim 8 to overcome this rejection, the Examiner cautions the Applicant to review the language of dependent claims 10-12, which introduce a secondary market fee, to ensure that new antecedent basis or indefiniteness issues are not introduced.

	With respect to independent claim 15, the last limitation recites “…charging the seller the second listing fee…” Earlier amendments to claim 8 eliminated the second listing fee, thus eliminating the antecedent basis for “the second listing fee.” Additionally, the last limitation recites “…sending a notification to the connections of the seller that they have missed the offer…” There is a lack of antecedent basis for “the offer.”
	Accordingly, independent claim 15 is rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	When amending claim 15 to overcome this rejection, the Examiner cautions the Applicant to review the language of dependent claims 17-19, which introduce a secondary market fee, to ensure that new antecedent basis or indefiniteness issues are not introduced.
dependent claim 16, the claim recites “…based on a determination that a user has entered into an agreement to purchase a ticket…” This creates an indefiniteness issue because it is unclear if this is referring back to the ticket describing in claim 15, or a different ticket newly introduced in claim 16. Compare with the language of claims 2 and 9, which both recite “the ticket.”
	Accordingly, dependent claim 16 is rendered further indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Dependent claims 2-7, 9-14, and 17-20 are rejected solely due to their dependence from a rejected parent claim.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

The rejections of claims 12 and 19 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, are withdrawn in view of the amendments.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11, 14, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0249870 A1, filed by Fineman et al., on May 21, 2014, and published on September 4, 2014 (hereinafter Fineman), in view of U.S. Patent Application Publication No. 2012/0078667 A1, filed by Denker et al., on June 15, 2011, and published on May 29, 2012 (hereinafter Denker), further in view of U.S. Patent Application Publication No. 2008/0082355 A1, filed by Leach et al., on September 10, 2007, and published on April 3, 2008 (hereinafter Leach), further in view of U.S. Patent Application Publication No. 2009/0076926 A1, filed by Zinberg et al., on August 6, 2008, and published on March 19, 2009 (hereinafter Zinberg).

With respect to independent claim 1, Fineman discloses a method comprising: 
Identifying a listing of a ticket on a primary market associated with an online ticket exchange platform[], the listing of the ticket being associated with a first price and a first fee; Fineman 
Presenting an improved user interface on a client device of a seller, the improved user interface including one or more interactive user interface elements for facilitating a listing of the ticket on a secondary market associated with the online ticket exchange platform…; Fineman discloses presenting an improved UI on a client device of a seller, the improved UI including interactive UI elements for facilitating a ticket listing, including elements to select seller connections to transmit the ticket listing to, the listing including a second price and a second listing fee, and the listing reserved for the designated connections (see Fineman, paragraphs 0032 [client device provided with a GUI that presents additional services or information related to providing a secondary exchange for tickets], 0038 [the inventory management system allows a high-volume seller to author, update, and manage a large number of inventory listings, which allows the high-volume seller to sell directly to customers], 0060 [sellers GUI includes screens for viewing or manipulating ticket inventory information, such as via a web browser], 0065 [subscriber may pay additional commission fee associated with a loyalty tier], 0071 [seller may provide ticket price; tickets may be sold on consignment], 0122 [transaction fees deducted upon purchase of the ticket], 0142 [seller creates a listing with the event information so as to list the ticket on a secondary market], and 0154 [describing the transfer of ownership of a ticket from an initial supra).
Fineman fails to expressly disclose the one or more interactive user interface elements including a selection element for selecting multiple connections to whom the listing of the ticket on the secondary market is to be made accessible.
	However, Denker teaches a consolidated primary and secondary marketplace for ticket exchange in which a seller can specifically designate a potential secondary market purchaser from a group of buyers (see Denker, paragraphs 0307-0308 [seller in a secondary marketplace can specify to which user(s) or category of users to whom the seller is willing to resell a ticket, such as a friend, friend of a friend, member of a specified group; the GUI may also be provided to the buyer via selection of “Exclusive from friends” option, which presents the potential buy with the tickets provided by the seller to the designated pool of buyers]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Fineman and Denker before him before the effective filing date of the claimed invention, to modify the method of Fineman to incorporate designating a potential buyer from a group of known buyers as taught by Denker. One would have been motivated to make such a combination because this allows a supra).
	Fineman, as modified by Denker, further teaches the method wherein the listing of the ticket on the secondary market being associated with a second price, the secondary market being reserved for the seller of the ticket and the connections… 
	Fineman further teaches the listing associated with a second price and a second listing fee (see Fineman, paragraphs 0065 and 0122, described supra). 
	Additionally, Denker further teaches various fees associated with the primary and secondary marketplace exchanges, and further that the secondary market can be restricted to only a seller-designated pool of potential purchasers, and provides a consolidated user interface that presents the listings from the primary marketplace and the secondary marketplace simultaneously (see Denker, Figs. 21X-21Z and 29; see also, Denker, paragraphs 0032-0034 [describing price setting of tickets by a user including the ticket price and ticket related fees (service fees, facility fees, handling fees, shipping fees, etc.)], 0095 [when a potential ticket is selected by a potential buyer, the buyer can see additional information, including price and fees], 0244 [describing the GUI of Fig. 29, where the seller can edit seat attributes, including ticket price and fees], 0300 [system may charge a transaction fee upon purchase], and 0304-0306 [some sellers participate in both primary and secondary marketplaces simultaneously; the user can select to view ticket inventory from a plurality of sources simultaneously, and, if presented via a seat map of the venue, the seats may be color coded to indicate the ticket source; hovering over a supra).
Fineman and Denker fail to further teach the listing of the ticket on the secondary market is displayed until a predetermined time has elapsed after at least one ticket has been selected from the primary market.
	However, Leach teaches providing an expiration contingency for listing tickets where, upon once the expiration contingency is met, the ticket is delisted from the secondary market (see Leach, paragraphs 0071 [defining contingency rights which either mature into determined rights, or expire upon later events, which can include time period expirations] and 0082 [the seller can define the contingencies and the conditions under which the rights either mature or expire]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Fineman, Denker, and Leach before him before the effective filing date of the claimed invention, to modify the method of Fineman, as modified by Denker, to incorporate contingent rights as taught by Leach. One would have been motivated to make such a combination because this allows a seller to define contingencies to best fit the needs of both the seller, as taught by Leach (see Leach, paragraph 0082, described supra).
	Fineman, as modified by Denker and Leach, further teach based on a determination that a connection of the seller has entered into an agreement to purchase the ticket on the secondary market, charging the seller the second fee and automatically removing the listing of the ticket from the secondary market… 
	Fineman further teaches that the ticket inventory is updated upon confirmation/verification of a purchase (see Fineman, paragraphs 0093 [the local gatherer maintains updated inventory information and removes listings as tickets are sold, thus storing true inventory levels], 0158 [listing manager supra). 
Fineman, Denker, and Leach fail to further teach sending a notification to other connections that they have a missed offer, including the first price and a listing similar to the missed offer.
	However, Zinberg teaches sending notifications to all bidders and viewers of an item in an auction who did not win/purchase the item indicating that they have a missed offer, and providing a listing of a comparable item and details of both the original item and comparable item (see Zinberg, Figs. 3-5; see also, Zinberg, paragraphs 0012-0014 [by making post-auction offers, the seller is targeting people already interested in the item while their interest remains high; describing the “viewer’s choice” and “second chance” offers], 0030-0034 [describing the “viewer’s choice” offer in greater detail: the offer is presented to the viewed (perhaps as a pop up or email) immediately upon the close of the auction indicating that a similar item is available], 0036-0039 [describing the “second chance” offer in greater detail: qualified non-winners have an opportunity to purchase a like item, an email as in Fig. 5 is sent to all non-winning participants (and, potentially, non-participating viewers)], and 0050-0053 [describing an example using the second chance offer]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Fineman, Denker, Leach, and Zinberg before him before the effective filing date of the claimed invention, to modify the method of Fineman, as modified by Denker and Leach, to incorporate sending notices to potential buyers who missed out on an item as taught by Zinberg. One would have been motivated to make such a combination because this allows a seller to increase sales and income without the need to wait for another auction, as taught by Zinberg (see Zinberg, paragraph 0008 [“The invention herein is an on-line auction method and system that enables a seller to sell "like items" with a single auction, resulting in an increase in sale income from the item without the need to create and await a new auction or disclose the number of available for sale. (As used herein, the term "like item" is used to 

With respect to dependent claim 2, Fineman, as modified by Denker, Leach, and Zinberg, teaches the method of claim 1, as described above.
	Fineman further teaches the method, further comprising based on a determination that a user of the ticket exchange platform has entered into an agreement to purchase the ticket on the primary market, automatically handling removing of the listing of the ticket from the primary market.
	Fineman further teaches automatically updating the ticket inventory when purchases are made (see Fineman, paragraphs 0093, 0122, 0158, and 0184, described supra, claim 1).

With respect to dependent claim 3, Fineman, as modified by Denker, Leach, and Zinberg, teaches the method of claim 1, as described above.
	Fineman and Denker further teach the method
Wherein a second fee in the secondary market is less than the first fee; Fineman further teaches variable or fixed transaction fees (see Fineman, paragraphs 0065 and 0122, described supra, claim 1). Additionally, Denker further teaches variable or fixed transaction fees that can be set by the seller, as well as system transaction fees (see Denker, paragraphs 0032-0034, 0244, and 0300, described supra, claim 1).
Presenting the improved user interface is based on one or more criteria, the criteria including that a number tickets sold by the seller is less than a threshold number; Fineman further teaches supra, claim 1).

With respect to dependent claim 4, Fineman, as modified by Denker, Leach, and Zinberg, teaches the method of claim 1, as described above.
	Fineman and Denker further teach the method wherein the first fee is a percentage of the first price and a second fee in the secondary market is a fixed fee.
	Fineman further teaches that the fee can be percentage based or fixed (see Fineman, paragraph 0065, described supra, claim 1).
	Alternatively, Denker further teaches that the user can designate fees on the secondary market, such as a fixed fee or percentage, and the system can charge an additional transaction fee (see Denker, paragraphs 0032-0034, 0244, and 0300, described supra, claim 1).

With respect to dependent claim 7, Fineman, as modified by Denker, Leach, and Zinberg, teaches the method of claim 1, as described above.
	Denker further teaches the method, further comprising presenting an additional user interface a connection, the additional user interface including one or more interactive user interface elements for facilitating a selection of the ticket as a candidate ticket to make accessible to the connection; and wherein presenting the improved user interface is based on the selection of the ticket as the candidate ticket by a connection.
	Denker further teaches presenting an improved ticket purchasing interface on a client device of a potential buyer of the selected pool of designated buyers by the seller to allow the user to purchase the ticket (see Denker, Fig. 21Z; see also Denker, paragraphs 307-308, described supra, claim 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fineman, in view of Denker, further in view of Leach, further in view of Zinberg, further in view of U.S. Patent Application Publication No. 2016/0180460 A1, filed by Rooney et al., on December 22, 2014, and published on June 23, 2016 (hereinafter Rooney).

With respect to dependent claim 5, Fineman, as modified by Denker, Leach, and Zinberg, teaches the method of claim 1, as described above.
Fineman Denker, Leach, and Zinberg fail to further teach the method wherein a second fee in the secondary market is calculated based on historical transaction data pertaining to a measure of user loyalty.
	However, Rooney teaches calculating the second listing fee based on historical data associated with the seller to incentivize a seller to continue selling (see Rooney, paragraphs 0015-0017 [providing incentives/rewards such as reduced transaction fees so that the user is encouraged to continue] and 0097-0105 [describing various embodiments of presenting incentives in the form of reduced transaction fees within a user interface to encourage quality purchases based on historical data for the user; the user’s transaction history is periodically re-evaluated according to a schedule or trading activity]).
 	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Fineman, Denker, Leach, Zinberg, and Rooney before him before the effective filing date of the .

Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Fineman, in view of Denker, further in view of Leach, further in view of Zinberg, further in view of U.S. Patent Application Publication No. 2010/0042477 A1, filed by Cavander et al., on August 17, 2009, and published on February 18, 2010 (hereinafter Cavander).

With respect to dependent claim 6, Fineman, as modified by Denker, Leach, and Zinberg, teaches the method of claim 1, as described above.
Although Denker teaches determining pricing based on historical demand (see Denker, paragraphs 0071-0074 [using price levels to be adjusted based on demand, using demand estimates to set ticket prices, using comparable events to determine demand, etc.]), Fineman, Denker, Leach, and Zinberg fail to teach the method, further comprising determining a demand for the ticket and wherein presenting the improved user interface is based on the demand exceeding a demand threshold.
	However, Cavander teaches determining ticket demand from a pool of potential buyers and using that determined demand to trigger presentation of a ticket selling interface (see Cavander, 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Fineman, Denker, Leach, Zinberg, and Cavander before him before the effective filing date of the claimed invention, to modify the method of Fineman, as modified by Denker, Leach, and Zinberg, to incorporate determining demand for tickets prior to presenting the seller GUI as taught by Cavander. One would have been motivated to make such a combination because this engages the seller only when there is a demand for the ticket in the secondary market, as taught by Cavander (see Cavander, paragraph 0010 [“The inventors have recognized that little guidance is available to both (a) sellers of entertainment tickets about appropriate prices to set for their tickets, and (b) buyers of entertainment tickets about appropriate prices to pay for tickets. Accordingly, a tool that automatically provides pricing guidance for entertainment tickets would have significant utility”]).

Claims 8-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fineman, in view of Denker, further in view of Zinberg.

With respect to independent claim 8, Fineman discloses a system comprising: 
One or more computer processors; one or more computer memories; and Page 5 of 13Serial No. 16/661,640 a set of instructions stored on the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations comprising: Fineman discloses one or more processors, memories, and instructions (see Fineman, Fig. 1; see also, Fineman, paragraphs 0013-0036 [describing the architecture of the system]).
Determining that a listing of a ticket has been listed on a primary market associated with an online ticket exchange platform, the listing of the ticket being associated with a first price; Fineman discloses a primary ticket marketplace associated with an online ticket exchange, including an inventory of tickets associated with a price and listing fee (see Fineman, Fig. 1; see also, Fineman, paragraphs 0023-0025, 0033-0035, 0074-0076, and 0122, described supra, claim 1).
Presenting an improved user interface on a client device of a seller, the improved user interface including one or more interactive user interface elements for facilitating a listing of the ticket on a secondary market associated with the online ticket exchange platform; Fineman discloses presenting an improved UI on a client device of a seller, the improved UI including interactive UI elements for facilitating a ticket listing, including elements to select seller connections to transmit the ticket listing to, the listing including a second price and a second listing fee, and the listing reserved for the designated supra, claim 1).
Fineman fails to expressly disclose the one or more interactive user interface elements including a selection element for selecting multiple connections to whom the listing of the ticket on the secondary market is to be made accessible...
	However, Denker teaches a consolidated primary and secondary marketplace for ticket exchange in which a seller can specifically designate a potential secondary market purchaser from a group of buyers (see Denker, paragraphs 0307-0308, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Fineman and Denker before him before the effective filing date of the claimed invention, to modify the system of Fineman to incorporate designating a potential buyer from a group of known buyers as taught by Denker. One would have been motivated to make such a combination because this allows a seller to define the buyer market to best fit the needs of both the seller and the buyer, as taught by Denker (see Denker, paragraph 0307, described supra).
	Fineman, as modified by Denker further teaches 
The listing of the ticket on the secondary market being associated with a second price, the secondary market being reserved for the seller of the ticket and the connections, the listing of the ticket on the secondary market to at least partially overlap with the listing of the ticket on the primary market; Fineman further teaches the listing associated with a second price and a second listing fee (see Fineman, paragraphs 0065 and 0122, described supra, claim 1). Additionally, Denker further teaches various fees associated with the primary and secondary marketplace exchanges, and further that the secondary market can be restricted to only a seller-designated pool of potential purchasers, and provides a consolidated user interface that presents the listings from the primary supra, claim 1).
Based on a determination that a connection of the one or more connections has entered into an agreement to purchase the ticket on the secondary market, charging the seller the second listing fee and automatically removing the listing of the ticket from the secondary market; Fineman further teaches that the ticket inventory is updated upon confirmation/verification of a purchase (see Fineman, paragraphs 0093, 0122, 0158, and 0184, described supra, claim 1).
Fineman and Denker fail to further teach sending a notification to other connections that they have a missed offer, including the first price and a listing similar to the missed offer.
	However, Zinberg teaches sending notifications to all bidders and viewers of an item in an auction who did not win/purchase the item indicating that they have a missed offer, and providing a listing of a comparable item and details of both the original item and comparable item (see Zinberg, Figs. 3-5; see also, Zinberg, paragraphs 0012-0014, 0030-0034, 0036-0039, and 0050-0053, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Fineman, Denker, and Zinberg before him before the effective filing date of the claimed invention, to modify the system of Fineman, as modified by Denker and Leach, to incorporate sending notices to potential buyers who missed out on an item as taught by Zinberg. One would have been motivated to supra, claim 1).

With respect to dependent claim 9, Fineman, as modified by Denker and Zinberg, teaches the system of claim 8 as described above.
	Fineman further teaches the system the operations further comprising, based on a determination that a user of the online ticket exchange platform has entered into an agreement to purchase the ticket on the primary market, automatically handling removing of the listing of the ticket from the primary market.
	Fineman further teaches automatically updating the ticket inventory when purchases are made (see Fineman, paragraphs 0093, 0122, 0158, and 0184, described supra, claim 1).

With respect to dependent claim 10, Fineman, as modified by Denker and Zinberg, teaches the system of claim 8 as described above.
	Fineman and Denker further teach the system wherein a secondary market fee is less than a primary market fee and presenting an improved user interface on a client device of aPage 6 of 13Serial No. 16/661,640 seller is based on one or more criteria, the criteria including that a number of tickets sold by the seller is less than a threshold number.
	Fineman further teaches variable or fixed transaction fees (see Fineman, paragraphs 0065 and 0122, described supra, claim 1). Additionally, Fineman further teaches using seller history data to determine if to present the improved UI (see Fineman, paragraph 0065, described supra, claim 1).
	Additionally, Denker further teaches variable or fixed transaction fees that can be set by the seller, as well as system transaction fees (see Denker, paragraphs 0032-0034, 0244, and 0300, described supra, claim 1)

With respect to dependent claim 11, Fineman, as modified by Denker and Zinberg, teaches the system of claim 8 as described above.
	Fineman further teaches the system wherein a first primary market fee is a percentage of a first sales price.
	Fineman further teaches that the fee can be percentage based or fixed (see Fineman, paragraph 0065, described supra, claim 1).

With respect to dependent claim 14, Fineman, as modified by Denker and Zinberg, teaches the system of claim 8 as described above.
	Denker further teaches the system the operations further comprising presenting an additional user interface on a client device of a connection, the additional user interface including one or more interactive user interface elements for facilitating a selection of the ticket as a candidate ticket to make accessible to the connection; and wherein presenting an improved user interface on a client device of a seller is based on the selection of the ticket as the candidate ticket by a connection.
	Denker further teaches presenting an improved ticket purchasing interface on a client device of a potential buyer of the selected pool of designated buyers by the seller to allow the user to purchase the ticket (see Denker, Fig. 21Z; see also Denker, paragraphs 307-308, described supra, claim 1).

With respect to independent claim 15, Fineman discloses a non-transitory, computer-readable storage medium storing multiple instructions that, when executed by a computer processor, cause a computer to perform: Fineman discloses Fineman discloses one or more processors, memories, and instructions (see Fineman, Fig. 1; see also, Fineman, paragraphs 0013-0036 [describing the architecture of the system]).
Identifying, on a primary market, a listing of a ticket associated with one or more online ticket exchange platforms, the listing of the ticket being associated with a first price; Fineman discloses a primary ticket marketplace associated with an online ticket exchange, including an inventory of tickets associated with a price and listing fee (see Fineman, Fig. 1; see also, Fineman, paragraphs 0023-0025, 0033-0035, 0074-0076, and 0122, described supra, claim 1).
Presenting an improved user interface on a client device of a seller of the ticket, the improved user interface including one or more interactive user interface elements for facilitating a listing of the ticket on a secondary market, the secondary market being associated with the one or more online ticket exchange platforms…; Fineman discloses presenting an improved UI on a client device of a seller, the improved UI including interactive UI elements for facilitating a ticket listing, including elements to select seller connections to transmit the ticket listing to, the listing including a second price and a second listing fee, and the listing reserved for the designated supra, claim 1).
Fineman fails to expressly disclose the one or more interactive user interface elements including a selection element for selecting multiple connections to whom the listing of the ticket on the secondary market is to be made accessible… 
	However, Denker teaches a consolidated primary and secondary marketplace for ticket exchange in which a seller can specifically designate a potential secondary market purchaser from a group of buyers (see Denker, paragraphs 0307-0308, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Fineman and Denker before him before the effective filing date of the claimed invention, to modify the medium of Fineman to incorporate designating a potential buyer from a group of known buyers as taught by Denker. One would have been motivated to make such a combination because this allows a seller to define the buyer market to best fit the needs of both the seller and the buyer, as taught by Denker (see Denker, paragraph 0307, described supra).
	Fineman, as modified by Denker further teaches 
The listing of the ticket on the secondary market being associated with a second price, the secondary market being reserved for the seller of the ticket and the connections, the listing of the ticket on the secondary market to at least partially overlap with the listing of the ticket on the primary market; Fineman further teaches the listing associated with a second price and a second listing fee (see Fineman, paragraphs 0065 and 0122, described supra, claim 1). Additionally, Denker further teaches various fees associated with the primary and secondary marketplace exchanges, and further that the secondary market can be restricted to only a seller-designated pool of potential purchasers, and provides a consolidated user interface that presents the listings from the primary marketplace and the secondary marketplace at least partially supra, claim 1).
Based on a determination that a connection from multiple connections has entered into an agreement to purchase the ticket on the secondary market, charging the seller the second listing fee and automatically removing the listing of the ticket from the secondary market…; Fineman further teaches that the ticket inventory is updated upon confirmation/verification of a purchase (see Fineman, paragraphs 0093, 0122, 0158, and 0184, described supra, claim 1).
Fineman and Denker fail to further teach sending a notification to connections of the seller that they have the missed offer, including the first price and a listing similar to the missed offer.
	However, Zinberg teaches sending notifications to all bidders and viewers of an item in an auction who did not win/purchase the item indicating that they have a missed offer, and providing a listing of a comparable item and details of both the original item and comparable item (see Zinberg, Figs. 3-5; see also, Zinberg, paragraphs 0012-0014, 0030-0034, 0036-0039, and 0050-0053, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Fineman, Denker, and Zinberg before him before the effective filing date of the claimed invention, to modify the medium of Fineman, as modified by Denker and Leach, to incorporate sending notices to potential buyers who missed out on an item as taught by Zinberg. One would have been motivated to supra, claim 1).

With respect to dependent claim 16, Fineman, as modified by Denker and Zinberg, teaches the medium of claim 15 as described above.
	Fineman further teaches the medium wherein the instructions cause a computer to perform, based on a determination that a user has entered into an agreement to purchase a ticket, automatically handling removing, from the primary market, the listing of the ticket.
	Fineman further teaches automatically updating the ticket inventory when purchases are made (see Fineman, paragraphs 0093, 0122, 0158, and 0184, described supra, claim 1).

With respect to dependent claim 17, Fineman, as modified by Denker and Zinberg, teaches the medium of claim 8 as described above.
	Fineman and Denker further teach the medium wherein a secondary market fee is less than a primary market fee and wherein presenting an improved user interface on a client device of aPage 6 of 13Serial No. 16/661,640 seller is based on one or more criteria, the criteria including that a number of tickets sold by the seller is less than a threshold number.
	Fineman further teaches variable or fixed transaction fees (see Fineman, paragraphs 0065 and 0122, described supra, claim 1). Additionally, Fineman further teaches using seller history data to determine if to present the improved UI (see Fineman, paragraph 0065, described supra, claim 1).
	Additionally, Denker further teaches variable or fixed transaction fees that can be set by the seller, as well as system transaction fees (see Denker, paragraphs 0032-0034, 0244, and 0300, described supra, claim 1)

With respect to dependent claim 18, Fineman, as modified by Denker and Zinberg, teaches the medium of claim 8 as described above.
	Fineman further teaches the medium wherein the instructions further cause a computer to perform determining a primary market fee as a percentage of a first sales price.
	Fineman further teaches that the fee can be percentage based or fixed (see Fineman, paragraph 0065, described supra, claim 1).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fineman, in view of Denker, further in view of Zinberg, further in view of Rooney.

With respect to dependent claim 12, Fineman, as modified by Denker and Zinberg, teaches the system of claim 11, as described above.
Fineman, Denker, and Zinberg fail to further teach the system wherein a secondary market fee is calculated based on historical transaction data pertaining to a measure of user loyalty.
supra, claim 5).
 	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Fineman, Denker, Zinberg, and Rooney before him before the effective filing date of the claimed invention, to modify the system of Fineman, as modified by Denker and Zinberg, to incorporate calculating the transaction fee based on historical data to incentive continued sales performance as taught by Rooney. One would have been motivated to make such a combination because penalties only enhance a marketplace to a baseline, as taught by Rooney (see Rooney, paragraph 0015, described supra, claim 5).

With respect to dependent claim 19, Fineman, as modified by Denker and Zinberg, teaches the medium of claim 18, as described above.
Fineman and Denker fail to further teach the medium wherein the instructions further cause a computer to perform determine a secondary market fee based on historical transaction data pertaining to a measure of user loyalty.
	However, Rooney teaches calculating the second listing fee based on historical data associated with the seller to incentivize a seller to continue selling (see Rooney, paragraphs 0015-0017 and 0097-0105, described supra, claim 5).
 	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Fineman, Denker, Zinberg, and Rooney before him before the effective filing date of the claimed invention, to modify the system of Fineman, as modified by Denker and Zinberg, to incorporate calculating the transaction fee based on historical data to incentive continued sales performance as taught by Rooney. One would have been motivated to make such a combination because penalties only supra, claim 5).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fineman, in view of Denker, further in view of Zinberg, further in view of Cavander.

With respect to dependent claim 13, Fineman, as modified by Denker and Zinberg, teaches the system of claim 11, as described above.
Although Denker teaches determining pricing based on historical demand (see Denker, paragraphs 0071-0074, described supra, claim 6), Fineman, Denker, and Zinberg fail to teach the system, the operations further comprising determining a demand for the ticket and wherein presenting the improved user interface is based on the demand exceeding a demand threshold.
	However, Cavander teaches determining ticket demand from a pool of potential buyers and using that determined demand to trigger presentation of a ticket selling interface (see Cavander, paragraphs 0011-0014 and 0063-0064, described supra, claim 6; see also, Cavander, Tables 1-3, described supra, claim 6).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Fineman, Denker, Zinberg, and Cavander before him before the effective filing date of the claimed invention, to modify the system of Fineman, as modified by Denker and Zinberg, to incorporate determining demand for tickets prior to presenting the seller GUI as taught by Cavander. One would have been motivated to make such a combination because this engages the seller only when there is a demand for the ticket in the secondary market, as taught by Cavander (see Cavander, paragraph 0010, described supra, claim 6).

dependent claim 20, Fineman, as modified by Denker and Zinberg, teaches the medium of claim 15, as described above.
Although Denker teaches determining pricing based on historical demand (see Denker, paragraphs 0071-0074, described supra, claim 6), Fineman, Denker, and Zinberg fail to teach the medium wherein the instructions further cause a computer to perform determining a demand for a ticket and wherein presenting an improved user interface on a client device of a seller is based on the demand exceeding a demand threshold.
	However, Cavander teaches determining ticket demand from a pool of potential buyers and using that determined demand to trigger presentation of a ticket selling interface (see Cavander, paragraphs 0011-0014 and 0063-0064, described supra, claim 6; see also, Cavander, Tables 1-3, described supra, claim 6).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Fineman, Denker, Zinberg, and Cavander before him before the effective filing date of the claimed invention, to modify the system of Fineman, as modified by Denker and Zinberg, to incorporate determining demand for tickets prior to presenting the seller GUI as taught by Cavander. One would have been motivated to make such a combination because this engages the seller only when there is a demand for the ticket in the secondary market, as taught by Cavander (see Cavander, paragraph 0010, described supra, claim 6).

Response to Arguments
Applicant’s remaining arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
U.S. Patent No. 8,719,109 B1 (Notifying users of similar items to those users are looking for).
U.S. Patent Application Publication No. 2002/0087458 A1 (Prevention of user submissions of false-name bids in an auction).
U.S. Patent Application Publication No. 2008/0208717 A1 (Internet auction system).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173